                            UNITED STATES
       Case:21-00098-ESL13 Doc#:13          BANKRUPTCY
                                    Filed:02/03/21      COURT
                                                   Entered:02/03/21 14:34:49   Desc: Main
                                DISTRICT
                                   DocumentOF PUERTO
                                               Page 1RICO
                                                     of 1

  IN RE:                                          CASE NO. 21-00098-ESL
  RAFAEL MARTINEZ FUENTES
  LUZ ESTRELLA CORTES TORRES                          CHAPTER 13

           DEBTOR (S)



                                   Trustee's Position
Regarding DEBTORS MOTION TO EXCUSE THE DEBTOR RAFAEL MARTINEZ FUENTES FROM PERSONALLY
 APPEARING AT THE 341 MEETING AND TO ALLOW JOINT DEBTOR LUZ ESTRELLA CORTES TORRES TO
      APPEAR AT 341 MEETIN GALSO ON BEHALF OF THE DEBTOR RAFAEL MARTINEZ FUENTES


  TO THE HONORABLE COURT:

       NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned and
  very respectfully alleges and prays:

        1. The Trustee has no opposition to:
   DEBTORS MOTION TO EXCUSE THE DEBTOR RAFAEL MARTINEZ FUENTES FROM PERSONALLY
APPEARING AT THE 341 MEETING AND TO ALLOW JOINT DEBTOR LUZ ESTRELLA CORTES TORRES TO
APPEAR AT 341 MEETIN GALSO ON BEHALF OF THE DEBTOR RAFAEL MARTINEZ FUENTES.(Docket #
12 ).


       WHEREFORE the Trustee respectfully requests this Honorable Court to take
  notice of the abovementioned and enter the order it deems appropriate.


       CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certified that a
  copy of this motion has been served on this same date, to their respective address
  of record to: Debtor(s), to their counsel and to all those parties in interest who
  have filed a notice of appearance by First Class Mail if not an ECFS register user.

        In San Juan, Puerto Rico this Wednesday, February 3, 2021.




                                                     /s/ Nannette Godreau -Staff Attorney
                                                     JOSE R. CARRION
                                                     CHAPTER 13 TRUSTEE
                                                     P.O. Box 9023884, Old San Juan Sta.
                                                     San Juan, P.R. 00902-3884
                                                     Tel (787)977-3535 FAX (787)977-3550
